DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (U.S. 2018/0253712).
With respect to claim 1, Mori teaches a server device (Mori, page 3, paragraphs 27-32), comprising: a communication interface configured to communicate with one or more publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25) and one or more subscriber devices (Mori, page 4, paragraph 42); a memory that stores data indicating a message type (Mori, pages 4-5, paragraph 43) that may be issued by one or more of the publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25), the message type (Mori, pages 4-5, paragraph 43) being stored in association with both a condition for filtering messages of the message type (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32) and destination information indicating one or more of the subscriber devices (Mori, page 4, paragraph 42) to which messages of the message type will be transmitted if the condition is satisfied (Mori, page 4, paragraph 42); and a processor configured to: upon receipt of message information including a message (Mori, page 2, paragraph 25) and message type from a publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25), refer to the data stored in the memory (Mori, page 4, paragraph 42) and determine whether the condition associated with the message type is satisfied by the message, and upon determining that the condition is satisfied (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46), control the communication interface (Mori, pages 4-5, paragraph 43) to transmit the message to the one or more of the subscriber devices (Mori, page 4, paragraph 42) indicated by the corresponding destination information (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).

With respect to claim 2, Mori teaches the invention described in claim 1, including the server device wherein the condition is whether the message includes a predetermined character string (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).

With respect to claim 3, Mori teaches the invention described in claim 1, including the server device wherein the message includes receipt data (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).
With respect to claim 4, Mori teaches the invention described in claim 3, including the server device wherein at least one of the publisher devices is a point-of-sale (POS) terminal configured to issue receipt data (Mori, Fig. 1, element 1; page 2, paragraph 25).

With respect to claim 5, Mori teaches the invention described in claim 3, including the server device wherein the condition is whether the message includes a character string indicating the message includes an electronic receipt data (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).

With respect to claim 6, Mori teaches the invention described in claim 1, including the server device wherein the processor is further configured to perform a predetermined process if the condition is satisfied for a message (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46).

With respect to claim 7, Mori teaches a communication method for a server device (Mori, page 3, paragraphs 27-32) configured to handle communication between a publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25) and a subscriber device (Mori, page 4, paragraph 42), the communication method comprising: storing data indicating a message type (Mori, pages 4-5, paragraph 43) that may be issued by a publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25), the message type (Mori, pages 4-5, paragraph 43) being stored in association with both a condition for filtering messages of the message type (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32) and destination information indicating a subscriber device (Mori, page 4, paragraph 42) to which messages of the message type will be transmitted if the condition is satisfied (Mori, page 4, paragraph 42); upon receipt of message information including a message (Mori, page 2, paragraph 25) and message type from the publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25), determining whether a condition associated with the message type is satisfied by the message; and upon determining that the condition is satisfied for the message (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46), transmitting the message to the subscriber device (Mori, page 4, paragraph 42) indicated by the corresponding destination information (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).

With respect to claim 13, Mori teaches a communication system for subscription-based content delivery (Mori, page 3, paragraphs 27-32), comprising: one or more publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25) configured to issue a message (Mori, page 2, paragraph 25); one or more subscriber devices each configured to receive a message (Mori, page 4, paragraph 42) issued by the publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25); and a server device (Mori, page 3, paragraphs 27-32) including: a communication interface configured to communicate with the publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25) and the subscriber devices (Mori, page 4, paragraph 42), a memory that stores data indicating a message28(PATENT)Atty. Dkt. No.: TAI/3295US type (Mori, pages 4-5, paragraph 43) that may be issued by one or more of the publisher devices (Mori, Fig. 1, element 1; page 2, paragraph 25), the message type (Mori, pages 4-5, paragraph 43) being stored in association with both a condition for filtering messages of the message type (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32) and destination information indicating the subscriber devices (Mori, page 4, paragraph 42) to which messages of the message type will be transmitted if the condition is satisfied (Mori, page 4, paragraph 42), and a processor configured to: upon receipt of message information including a message (Mori, page 2, paragraph 25) and message type from a publisher device (Mori, Fig. 1, element 1; page 2, paragraph 25), refer to the data stored in the memory (Mori, page 4, paragraph 42) and determine whether the condition associated with the message type is satisfied by the message, and upon determining that the condition is satisfied for the message (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46), control the communication interface (Mori, pages 4-5, paragraph 43) to transmit the message to the one or more of the subscriber devices (Mori, page 4, paragraph 42) indicated by the corresponding destination information (Mori, Fig. 3, lines 1 and 2; page 3, paragraph 32).

With respect to claim 19, Mori teaches the invention described in claim 13, including the communication system wherein each of the subscriber devices is configured to perform a predetermined process upon receipt of the message (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46).

With respect to claim 20, Mori teaches the invention described in claim 19, including the communication system wherein the predetermined process (Mori, Figs. 3 and 5; page 3, paragraph 32; and page 5, paragraphs 45-46) includes at least one of printing the message (Mori, Fig. 5, top receipt; page 5, paragraph 45) and displaying the message (Mori, Fig. 5, bottom receipt; page 5, paragraph 46).

Claims 8-12 and 14-18 do not teach or define any new limitations above claims 2-6 and therefore are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

May 5, 2022